Title: From John Quincy Adams to Thomas Boylston Adams, 28 November 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear brother,
Quincy 28. Novr. 1801.

The remnant of our pilgrimage since we left you at Mrs. Roberts’s door, stands thus—Monday Novr: 16. lodg’d at Trenton—Tuesday, at Mrs: Smith’s in Newark; where we found only the old lady and little Abby—Mrs: Charles Adams was in New-York—Wednesday morning we reached that place—The roads began to be deep and reminded us that we were quite late enough in the season.—Two days at New-York—Then sailed in one of the Providence Packets—Tuesday Novr: 24 arrived at Boston and the next day came out to Quincy—Just in time to keep thanksgiving with our parents, who are both well.—My wife and child the same—
George and his mother are heartily thankful to you for his coral—And I ought to be so too—and so I am; and would have told you as much, but that I did not make the discovery untill after we had left you
I commenced at New York an arrangement for the discharge of I. B. Smith’s note—I shall probably take his lands, and may perhaps purchase more in the same neighbourhood—I have thought of making a settlement there, and removing with my family to that part of the Country—It is the most promising spot on the continent for enterprize and industry—What say you to joining me in the plan; and going with me?—Independence, thrift and sport—You can promise yourself in a high degree—Why should we wither away our best days, and sneak through life, pinch’d by penury, and yawning off existence over the black-letter, merely for the sake of a few luxurious indulgences in a large town?—Reflect upon it, and let me hear from you.—In the meantime I shall establish my temporary residence in Boston—Some sacrifice I have consented to make; but my stock of patience is not large, and will not last long—
At Boston I received from Mr: Murray the enclosed letter for you, together with your letter to me of 7. June, which you had sent under cover to him—I think he must have arrived in the United States by this time.
Your mother desires me to pay you 21 dollars on her account for flour—Please to charge it therefore to my account, and pay yourself from any funds of mine in your hands.
Enclosed you will find a small scrap for Dennie; to whom remember me kindly—I hope to furnish him soon with a more liberal contribution—My time is yet very scant.
Your’s.
A.